DISSENTING OPINION BY
McCAFFERY, J.:
¶ 1 I must respectfully dissent. First, I disagree with the majority’s conclusions that Appellant, J.E., was (1) as a probationer afforded the protections of the Fourth Amendment, in light of the United States Supreme Court’s recent decision in Samson v. California, — U.S. —, 126 S.Ct. 2193, 165 L.Ed.2d 250 (2006); (2) subject to an unreasonable search; (8) not lawfully searched pursuant to a legitimate protective sweep of the premises; and (4) searched “for no reason other than [the fact that he was] on probation.” (Majority Opinion at 1121). I also strongly disagree with the majority’s conclusion that the General Assembly’s directive that “[n]o violation of [Section 6304 of the Juvenile Act] shall constitute an independent ground for suppression of evidence in any proceeding”1 can simply be ignored.2 For these reasons and others, I would affirm the trial court’s denial of Appellant’s motion to suppress. Because I further believe that Appellant was properly adjudicated delinquent for carrying a firearm without a license, I would affirm the trial court’s commitment order.
¶ 2 In Samson, supra, the United States Supreme Court reviewed the constitutionality of a California statute providing that parolees may be subject to suspicionless searches at any time as a condition of their parole. The Court came to the conclusion that the statute does not violate the Fourth Amendment prohibition against unreasonable searches and seizures. Id., 126 S.Ct. at 2196. In so holding, the Court reaffirmed the principles that parolees and probationers do not enjoy the absolute liberty of other citizens, and that states may impose reasonable conditions for parole or probation that intrude upon freedoms enjoyed by law-abiding citizens. Id., 126 S.Ct. at 2197. It has long been understood that parolees and probationers may be subject to warrantless searches based not upon probable cause but upon a reasonable suspicion that they have engaged in criminal activity.3 See United States v. *1123Knights, 534 U.S. 112, 120, 122 S.Ct. 587, 151 L.Ed.2d 497 (2001); Commonwealth v. Moore, 805 A.2d 616, 620 (Pa.Super.2002). Now, it is also clear that state legislation may provide that parolees and probationers are subject to search “at any time ... and with or without cause.” Samson, supra, 126 S.Ct. at 2196.
¶ 3 The consequence of the holding in Samson is that parolees and probationers are simply not protected by the Fourth Amendment against unreasonable searches and seizures.4 By extension, juvenile probationers also do not enjoy Fourth Amendment protections against unreasonable searches and seizures. See, e.g., In Interest of Davis, 377 Pa.Super. 46, 546 A.2d 1149, 1153 (1988) (stating that “society’s interests in a juvenile probationer are no different than its interests in an adult probationer or parolee”). The only proper inquiry, therefore, is what protections, if any, are afforded parolees and probationers by statute. In the instant case, we are concerned only with what protections are afforded juvenile probationers under Pennsylvania statutory law as, per Samson, Fourth Amendment protections are not available to Appellant.
¶ 4 As the majority noted, Section 6304 of the Juvenile Act provides that probation officers may search the person of a juvenile probationer when “there is a reasonable suspicion to believe that the child possesses contraband or other evidence of violations of the conditions of supervision.” 42 Pa.C.S.A. § 6304(a.1)(4)(i)(A). The property of a juvenile may be searched upon the same grounds. 42 Pa.C.S.A. § 6304(a.1)(4)(ii).
¶ 5 However, Section 6304 also explicitly provides that “[n]o violation of this section shall constitute an independent ground for suppression of evidence in any proceeding.” 42 Pa.C.S.A. § 6304(a.l)(3). The majority here ignores this provision by ordering a suppression of the evidence based upon its perception that Appellant’s constitutional rights had been violated, citing Section 6304(a.l)(2) of the Juvenile Act. Section 6304(a.l)(2) provides that “[njothing in this section shall be construed to permit searches or seizures in violation of the Constitution of the United States or section 8 of Article I of the Constitution of Pennsylvania.” 42 Pa. C.S.A. § 6304(a.l)(2). For unexplained reasons, the majority appears to conclude that if a perceived unconstitutional search occurs, then Section 6304(a.l)(3) simply is inapplicable, although there is no basis in the Juvenile Act to form this conclusion.
¶ 6 As we have noted, however, there are no Fourth Amendment protections afforded to juvenile probationers as a consequence of the holding in Samson, and thus the majority is incorrect in its critical determination that the search of Appellant violated the United States Constitution and section 8 of Article I of the Constitution of Pennsylvania. The only protections afforded Appellant are those provided by statute, here, Section 6304 of the Juvenile Act. However, our General Assembly has specifically provided that any violation of Section 6304 “shall [not] constitute an independent ground for suppression of evidence in any proceeding.” 42 Pa.C.S.A. § 6304(a.l)(3); (emphasis added). Thus, even if Officer Willig’s search of Appellant had violated Section 6304(a. 1)(4)(i)(A), the suppression of the incriminating evidence found is not an available remedy.5
*1124¶ 7 However, in the instant case, there is no reason to invoke the provisions of Section 6304(a.l)(3), because no violation of Section 6304 occurred. In other words, based upon the circumstances present in the case sub judice, Officer Willig did have reasonable grounds to search Appellant. In coming to this conclusion I must, once again with respect, strongly disagree with the majority’s analysis of the protective sweep doctrine.
¶ 8 The majority has concluded that law enforcement officers are authorized to make protective sweeps of premises only during the course of physically makiny an arrest. (Majority Opinion at 5-6). The majority has also concluded that because the probation officers in the instant case were not actually arresting another individual at the time they were frisking Appellant, “the protective sweep doctrine is not applicable to this case.” (Id.) I respectfully assert that these conclusions are rooted in mistakes of both law and fact.
¶ 9 A “protective sweep” is generally defined as “a quick and limited search of premises, incident to an arrest and conducted to protect the safety of police officers or others.” Commonwealth v. Taylor, 565 Pa. 140, 149, 771 A.2d 1261, 1267 (2001), cert. denied, 534 U.S. 994, 122 S.Ct. 462, 151 L.Ed.2d 380 (2001) (citation omitted). A protective sweep is not limited to times of arrest, however. This Court has held that “exigent” circumstances, not involving an arrest, also provide sufficient grounds for law enforcement personnel to make warrantless protective sweeps of premises to determine if persons who may threaten the safety of the officers are present. See Commonwealth v. Witman, 750 A.2d 327, 335-36 (Pa.Super.2000) (holding that, when summoned by a resident to an abode where a killing has recently occurred, police officers may make a protective sweep of the premises to determine if the killer is still present). Thus, I believe the majority is incorrect to limit the protective sweep doctrine only to those instances where law enforcement officers are actually engaged in an arrest.
¶ 10 More importantly, however, I believe the majority is factually incorrect in its conclusion that the probation officers in the case sub judice were not patting down Appellant during the course of an arrest, or at least an attempted arrest. The probation officers were at Appellant’s house to serve an arrest warrant on Appellant’s brother. Further, when they encountered Appellant, they were proceeding through the house in search of the subject of their warrant. The fact that the subject of the warrant was not then on the premises does not in the slightest diminish the fact that the officers were at the scene of an intended arrest, requiring that they take such reasonable precautions as they would at any arrest scene.
¶ 11 A protective sweep comprises two levels:
[A]s [ ] incident to the arrest the officers could, as a precautionary matter and without probable cause or reasonable suspicion, look in closets and other spaces immediately adjoining the place of arrest from which an attack could be immediately launched. Beyond that, however, we hold that there must be articulable facts which, taken together with the rational inferences from those facts, would warrant a reasonably prudent officer in believ*1125ing that the area to be swept harbors an individual posing a danger to those on the arrest scene.
Taylor, supra at 150, 771 A.2d at 1267 (quotation and citation omitted).
¶ 12 Here, the probation officers were informed by Appellant’s step-mother, who had answered the door, that Appellant but not his brother was on the premises. The officers were aware that Appellant was on probation, ie., he had previously committed a crime or crimes and been declared delinquent. The officers were charged by their duties to search the premises for Appellant’s brother in order to effectuate the arrest. An arrest and the search for the subject of an arrest warrant necessarily carry the potential for great risk of physical harm to law enforcement personnel and bystanders. The probation officers did not know whether the subject of the arrest warrant was then on the premises. However, they did know that the subject’s brother, himself a probationer, was on the premises. What they could not gauge was what, if any, aid Appellant might attempt to provide his brother to thwart the officers in their lawful duty of effectuating the brother’s arrest.
¶ 13 The majority concludes that the search of Appellant was unreasonable. On the contrary, the search of Appellant, under these particular circumstances, was the essence of reason. Here, there were “articulable facts which, taken together with the rational inferences from those facts, would warrant a reasonably prudent officer in believing that the area to be swept harbors an individual posing a danger to those on the arrest scene.” Id. To conclude otherwise, given the circumstances of this case, cheapens the lives and safety of the officers charged with carrying out the issued warrant. Although I state this with great respect, the majority’s position cavalierly ignores the potentially catastrophic threat that the probation officers faced from Appellant had they simply ignored his presence and the fact of his criminal past, a potentiality graphically illustrated by the fact that Appellant had within his reach at the time he was searched a fully operable handgun.
¶ 14 Thus, I believe the majority is incorrect when it asserts that Officer Willig searched Appellant “for no reason other than [the fact that he was] on probation.” (Majority Opinion at 1121). Officer Willig searched Appellant to insure the safety of Officer Willig and his fellow officers, while they engaged in their lawful duty of attempting to serve an arrest warrant upon Appellant’s brother.6 The majority’s position that the protective sweep doctrine did not apply under these crystal-clear circumstances is, with respect, illogical, dismissive of the safety of law enforcement personnel and the public, and wholly unsupported by law. I would therefore conclude that as Appellant was lawfully and reasonably searched under the protective sweep doctrine, no violation of Section 6304 occurred. Of course, this conclusion is somewhat academic because it is irrelevant whether a violation of Section 6304 occurred. Pursuant to Section 6304(a.l)(3), the suppression of the uncovered handgun is simply not a remedy that Appellant could pursue.
¶ 15 Because I believe that the trial court correctly denied Appellant’s suppression motion, I am obligated to further explore Appellant’s second issue to determine whether the commitment order should be affirmed. Appellant argues that the trial court erred in finding that Appellant was delinquent for violating Section 6106 of the Crimes Code, specifically possession of a firearm without a license. Ap*1126pellant presents the narrow argument that as a minor, he was incapable of obtaining a license by virtue of being ineligible for same, and thus his actions, or lack thereof, could not establish the elements of the crime. In conjunction with this argument, Appellant contends that because Section 6110.1 of the Crimes Code specifically prohibits the possession of a firearm by a minor, it was improper to charge him with the separate and additional offense of possessing a firearm without a license. However, a review of the Pennsylvania Uniform Firearms Act of 1995, 18 Pa.C.S.A. §§ 6101-6125, establishes that Appellant’s argument is without merit.
¶ 16 Appellant is correct that because he was fifteen years old, he was ineligible to obtain a firearms license, as only those individuals twenty-one years of age or older are eligible to obtain such licenses. 18 Pa.C.SA. § 6109(b). However, ineligibility to obtain a license does not provide insulation from potential prosecution under Section 6106(a)(1). Commonwealth v. Ba-vusa, 574 Pa. 620, 643-45, 832 A.2d 1042, 1055-57 (2003). As our Supreme Court •observed in construing Section 6106(a): “It is one thing to be unlicensed as a result of negligence, ignorance, or indifference, but it is quite another to be absolutely disqualified from licensure and possessing a firearm.” Bavusa, supra at 638, 832 A.2d at 1052-53. A person under the age of twenty-one years is absolutely disqualified from obtaining a license under Section 6109, and is thus not exempt under Section 6106(b) from prosecution under Section 6106(a).7
¶ 17 The separate crime of possession of a firearm by a minor, set forth at 18 Pa.C.SA. § 6110.1, is entirely different from the crime defined by Section 6106. Section 6110.1 provides that, except in certain circumstances not relevant to the case sub judice, a person under the age of eighteen years shall not possess or transport a firearm anywhere in Pennsylvania.
¶ 18 A plain reading of these statutes refutes Appellant’s argument that he should not have been charged under Section 6106, either for the reason that he was ineligible to obtain a license under Section 6109 or because he was also in violation of Section 6110.1. The General Assembly has clearly expressed its intent that persons not eligible to obtain a license under Section 6109, but who nevertheless engage in behavior proscribed by Section 6106(a)(1), have engaged in felonious behavior. Had the General Assembly desired to exempt persons under the age of twenty-one, or some other age, it could have merely added a thirteenth exemption to Section 6106(b). Clearly, however, the intent of the General Assembly was to prohibit those individuals under the age of twenty-one from the behavior proscribed by Section 6106(a). Therefore, I would conclude that the trial court did not err by determining that Appellant was delinquent as a result of his violations of both Section 6106 and Section 6110.1.
¶ 19 For all of the reasons set forth above, I would hold that the trial court did not err in adjudicating Appellant delinquent and committing him to a placement facility. Accordingly, I would affirm the trial court’s order.

. 42 Pa.C.S.A. § 6304(a.l)(3).


. As will be discussed infra, I do not believe, contrary to the majority, that a violation of Section 6304 of the Juvenile Act occurred in this case.


.Here, the trial court found that Appellant, as a condition of his probation, had consented to warrantless searches as directed by probation officers. (Trial Court Opinion, dated August 29, 2005, at 6, n. 2; N.T. at 42).


. Appellant makes no separate argument that the Pennsylvania Constitution would afford greater protection than does the United States Constitution under the circumstances of the instant case.


. Quite troubling to me is how the majority has, by its decision, and without any determi*1124nation as to the constitutionality of its action, simply written Section 6304(a.l)(3) out of the Juvenile Act. Respectfully, I must strongly dissent from the majority's conclusion that Section 6304(a.l)(3) can simply be ignored, or based upon another provision of the statute, simply eliminated from our codified laws.


. Indeed, Officer Willig testified to same. (N.T. at 30).


. Section 6106(b) sets forth twelve exceptions to the offense defined at Section 6106(a), which exceptions include law enforcement personnel and other individuals who, under certain circumstances, may carry a firearm in a vehicle or concealed on or about their persons in public without possessing a license issued under Section 6109. None of the exceptions list individuals under the age of twenty-one years.